          Case 1:20-cv-04514-PAE Document 31 Filed 12/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES FIRE INSURANCE COMPANY,

                                        Plaintiff,                       20 Civ. 4514 (PAE)
                        -v-
                                                                               ORDER
 STEELTEC BUILDERS, LLC, GRANITE INDUSTRIES,
 LLC, MCCLINTOCK HOMES, LLC, MICHAEL G. TODD
 as trustee of the TODD LIVING TRUST, MICHAEL G.
 TODD, JOHN DOE(S) 1-10 (FICTICIOUS NAMES
 REPRESENTING UNKOWN INDIVIDUALS), and XYZ
 CORP(S) 1-10 (FICTICIOUS NAMES REPRESENTING
 UNKOWN CORPORATIONS),

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court having been advised that all claims asserted herein have been settled in

principle it is ORDERED that the above-entitled action is hereby dismissed and discontinued

without costs, and without prejudice to the right to reopen the action within thirty days of the

date of this Order if the settlement is not consummated.

       To be clear, any application to reopen must be filed within thirty days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the parties

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same thirty-day period to be

“so ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for

Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a

settlement agreement unless it is made part of the public record. Any proposed order approving

the settlement agreement that seeks the Court’s continued jurisdiction should either (1) expressly
          Case 1:20-cv-04514-PAE Document 31 Filed 12/14/20 Page 2 of 2




state that the Court retains jurisdiction to enforce the agreement or (2) incorporate the terms of

the settlement agreement in the order.

       The Clerk of Court is respectfully directed to close this case.



       SO ORDERED.


                                                                PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: December 11, 2020
       New York, New York




                                                 2
